 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 3819 
 
AN ACT 
To extend the commercial space transportation liability regime. 
 
 
1.Commercial space transportation liability regime extensionSection 70113(f) of title 49, United States Code, is amended by striking December 31, 2009. and inserting December 31, 2012..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
